DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6 and 9-29 are pending
Claims 2 and 7-8 have been canceled
Claim 1 has been amended
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-18-22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 23 recites “the shield is arranged to move between processing stations”. However, claim 23 recites “one or more further processing stations” and claim 1 from which claim 23 depends defines “a processing station” Therefore, it is unclear if the “processing stations” recited in line 3 of claim 23 which the shield moves between are multiple “further processing stations” or “the processing station” from claim 1 and one “further processing station”. 
Further, claim 16 recites “a shield with a housing defining a chamber in which the holder and the one or more nozzles are arranged” and claim 1, from which claim 16 depends defines a processing station that comprises the holder and nozzles recited in claim 16. Whereas claim 23 recites that the shield moves between processing stations. The recited features of claims 1, 16 and 23 are unclear as to if the shield houses the nozzles and holder and moves them with the shield when the shield moves between processing stations or if each processing station has its own holder and nozzles. 
Additionally, it is unclear if the term “further”, recited in claim 23 is required duplication of the processing station recited in claim 1 such as to include all parts, the holder, the suction means and the nozzles, in the further processing stations, or if the further processing stations are different types of processing stations.
As a result, the specific configuration of the shield and processing stations is unclear.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 1,3-6 and 9-13, 15-16, 19 and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR1020170008448 (KR’448) (machine translation used for citation) in view of Mansur US 5,277,208 (US’208).

Regarding claims 1 and 3-5, KR’448 teaches an apparatus for removing foreign material from an object including shoes (para. 1-2) (a system for processing objects with particulate contaminants). KR’448 further teaches as shown in Figure 1 to Figure 3, a shoe foreign material removing apparatus 100 according to the first embodiment of the present invention, the interior space the body portion 10 (11) is formed to the shoe positioned inside, body unit is installed on the inner wall surface of the 10 internal space 11, a plurality of air nozzles for injecting high pressure air in the direction 20 and, body portion 10 is located, and an air nozzle bottom surface of the installed in the shoe of 20 and a plurality of through-holes 31, the support plate 30 (a processing station comprising a holder with a base providing a generally horizontal support surface on which an object to be processed may rest) is formed to be passed through an exit debris from the footwear with a high-pressure air, is installed in the lower portion of the support plate 30 for providing a suction force for sucking the foreign matter and a dust collecting part (40) (para. 19, see fig. 1-9). The dust collector is connected to the body portion 10 in the suction pipe 510, 520 is installed a fifth shoe foreign material removing apparatus 600 according to an embodiment of the present invention. Dust collector 520 is the atmospheric dust stored in the body portion 10 can be stored by the suction a suction means in fluid communication with the processing station for removing particulate contaminants from the processing station). Therefore, KR’448 teaches a system for processing objects with particulate contaminants, comprising: a processing station comprising a holder with a base arranged to provide a generally horizontal support surface on which an object to be processed may rest; and a suction means in fluid communication with the processing station for removing particulate contaminants from the processing station. KR’448 further teaches air nozzle 20 is installed as a plurality (array) of the inner wall surface in the inner space 11 of the body portion. That is, the air nozzle 20 can be installed in plurality so as to inject the high-pressure air to the shoes from the direction of both side surfaces across the shoe inserted into the space 11. In this embodiment, the air nozzle 20 can be installed as a plurality of distance, such as along the length of the inner space (para. 21). The foreign materials such as dust separated from the shoes by the high pressure air injected from these air nozzles 20, may be passed through the support plate 30 in the dust collecting the dust collecting part. The air nozzle 20 is installed such that the nozzle end is rotated a predetermined angle by a drive device (not shown), it is possible to injection by varying the angle of the high-pressure air to the shoes direction (para. 22). Therefore, KR’448 further teaches one or more nozzles arranged to be in fluid communication with a fluid source for directing fluid to the object and thereby removing particulate contaminants from the object, with regard to claim 1, wherein the one or more nozzles are movable relative to the holder, with regard to claim 3, wherein the one or more nozzles are directed towards the holder, with wherein the one or more nozzles form one or more arrays, each movable relative to the holder, with regard to claim 5. KR’448 further teaches Support plate 30 may be installed as the inner space 11 of the body portion 10 may be located in the bottom surface of the contact shoes. This support plate 30 has a plurality of through-holes 31 may be formed at equal intervals (para. 23). Therefore, KR’448 teaches wherein the base includes through-holes through which the particulate contaminants removed from the object can pass. 

KR’448 does not teach wherein the base plate is rotatable about a generally vertical axis.

US’208 teaches a self-contained and integrated multi-process power spray washer apparatus to be used to clean articles placed therein (abstract). US’208 further teaches the spray washer apparatus 10 includes a large central washing chamber 20 capable of completely enclosing the item to be cleaned. Located within the central washing chamber 20 is a pull out, rotating turntable 24 which is structured to be able to support objects of substantial weight thereon. The rotating turntable 24 is structured such that all sides of the item to be cleaned will be thoroughly sprayed (col. 2 line 10-30, see fig. 1). Therefore, US’208 teaches a support (base plate) within a cleaning chamber rotatable about a generally vertical axis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of KR’448 to include wherein the base plate is rotatable about a generally vertical axis because US’208 teaches that 
	

Regarding claim 6, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 3. KR’448 further teaches the air nozzle 20 is installed such that the nozzle end is rotated a predetermined angle by a drive device (not shown) (para. 22). The drive device would require a controller, therefore, KR’448 further teaches a controller for controlling movement of the one or more nozzles.


Regarding claims 9, 10 and 15, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 1. KR’448 further teaches the dust collector is connected to the body portion 10 in the suction pipe 510, 520 is installed a fifth shoe foreign material removing apparatus 600 according to an embodiment of the present invention. Dust collector 520 is the atmospheric dust stored in the body portion 10 can be stored by the suction through the suction pipe (510) (collector). The dust collector 520, it is possible to establish that the foreign substances sucked through the vacuum suction (suction means) (para.45-46). Therefore, KR’448 further teaches wherein the suction means is arranged to be in fluid communication with the through-holes for drawing the particulate contaminants through the through-holes, with regard to claim 9 and wherein the suction means is arranged to be in fluid communication with the through-holes for drawing the particulate contaminants through the through-holes, with regard to claim 10, a particulate contaminant collector for collecting the removed particulate contaminants, with regard to claim 15.

Regarding claims 11-13, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 2. KR’448 further teaches the nozzles deliver high pressure air (para. 19-21), wherein air is a gas. Therefore, KR’448 further teaches wherein the fluid source is a pressurized fluid source, with regard to claim 11, wherein the fluid source is a source of pressurized gas, with regard to claim 12 and wherein the fluid source is a source of pressurized air, with regard to claim 13.

Regarding claims 16 and 19, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 1. KR’448 further teaches body portion 10 has a flat bottom surface is formed so as to be positioned on the bottom surface of the installation location, the internal may be an internal space (11) formed to be positioned in a state inserted into the shoe. The air nozzle 20, the inner space 11 of this body portion 10 is provided (para. 20). Support plate 30 may be installed as the inner space 11 of the body portion 10 may be located in the bottom surface of the contact shoes (para. 23). Therefore, KR’448 teaches a shield with a housing defining a chamber in which the holder and the one or more nozzles are arranged, with regard to claim 16. Additionally, the internal space includes an opening for inserting the object to be cleaned into the inner space, wherein the opening reads on a window, which reads on wherein the housing comprises a viewing window through which inside of the chamber can be viewed, with regard to claim 19.

Regarding claims 28-29, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 1. KR’448 does not teach wherein the object includes one or more parts of a copying machine, a printer, a cartridge, or any combination thereof, with regard to claim 28 and the particulate contaminants comprise at least one of toner and dust, with regard to claim 29. However, it is noted that the applicant claimed configuration of the system for processing objects comprising a holder for holding an object …and a suction means …for removing particulate contaminant wherein the object includes one or more parts of a copying machine, a printer, a cartridge, or any combination thereof and the particulate contaminants comprise at least one of toner and dust recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The apparatus of KR’448 teaches a device including a processing station including a holder and a suction means used to clean an object the size of a pair of shoes and therefore would be capable of removing particle contamination from a copying machine, a printer, a cartridge. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the system taught by the prior art and the system claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Regarding claim 22, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 1. 

The modified system of KR’448 does not teach one or more further processing stations arranged adjacent the processing station forming a 1D array or a 2D array in plan- view.

However, KR’448 teaches proving a single processing station and providing multiple processing stations increases the amount of object able to be cleaned in the same time and although KR’448 did not disclose a plurality of processing stations, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144 VI.B

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of KR’448 to include one or more further processing stations arranged adjacent the processing station forming a 1D array or a 2D array in plan- view because providing multiple processing stations increases the amount of object able to be cleaned in the same time and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144 VI.B.

Regarding claim 23, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 16. 

The modified system of KR’448 does not teach one or more further processing stations arranged adjacent the processing station forming a 1D array or a 2D array in plan- view, and wherein the shield is arranged to move between processing stations.

However, KR’448 teaches proving a single processing station and providing multiple processing stations increases the amount of object able to be cleaned in the same time and although KR’448 did not disclose a plurality of processing stations, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI.B. Additionally, making the cover separable from the base of the cleaning system of KR’448, such that it can be moved from one station to another would allow parts to be interchangeable such that a broken cleaning station can be repaired with a replacement part and if it were considered desirable for any reason to make parts separable, it would be obvious to do so for that purpose, see MPEP 2133.04 V.C.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of KR’448 to include one or more further processing stations arranged adjacent the processing station forming a 1D array or a 2D array in plan- view because providing multiple processing stations increases the amount of object able to be cleaned in the same time and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144 VI.B. Additionally, making the cover separable from the base of the cleaning system of KR’448, such that it can be moved from one station to another would allow parts to be interchangeable such that a 

Regarding claims 24-25, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 22. 

The modified system of KR’448 does not teach a suction module arranged between adjacent rows in the 2D array, with regard to claim 24 and wherein the suction module extends substantially vertically between the adjacent rows in the 2D array, with regard to claim 25.

However, KR’448 teaches that the suction pipe 510, 520 is installed a fifth shoe foreign material removing apparatus 600 according to an embodiment of the present invention (para. 45, see fig. 8). Therefore, KR’448 teaches providing a suction module external to the processing station and shifting the position of equipment which would not have modified the operation of the device is held to be obvious, see MPEP 2144.04 VI.C

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of KR’448 to include a suction module arranged between adjacent rows in the 2D array, with regard to claim 24 and wherein the suction module extends substantially vertically between the adjacent rows in the 2D array, with regard to claim 25, because KR’448 teaches to provide a suction module and a claim which read on the prior art except with regard to the position 

Regarding claims 26-27, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 22. 

The modified system of KR’448 does not teach a loading station arranged for loading the object to the system, with regard to claim 26 and wherein the loading station is arranged adjacent one of the processing stations, with regard to claim 27.

However, KR’448 teaches that that a user manually inserts the shoes into the system (para.15 and 28) and automating a manual process the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of KR’448 to include a loading station arranged for loading the object to the system, with regard to claim 26 and wherein the loading station is arranged adjacent one of the processing stations, with regard to claim 27, because the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, see MPEP2144.04 III.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR’448 in view of US’208 as applied to claim 1 above and further in view of Takayangi US 2007/0256258 (US’258).

Regarding claim 14, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 1. 

The modified system of KR’448 does not teach wherein the suction means comprises a motor-fan assembly and a pre-motor filter arranged upstream of the motor-fan assembly for preventing the particulate contaminants from reaching the motor-fan assembly.

US’258 teaches a dust remover or dust removal device, and more particularly, to a dust remover for removing dust by coulombic reaction force or attraction force generated by application of voltage (para. 1). US’512 further teaches In FIG. 18, on the upper stream side of the object of dust removal 10/40, dust repelling electrode 30 such as a mesh-like one, a dust blowing-out fan 120 with filter 122, and air blow tube 130 through which air is supplied to blow out the dust are provided, and on the downstream side of the object of dust removal, the dust attracting electrode 36 such as a mesh-like one and a dust suction fan 124 with a filter 126 are provided. As shown in FIG. 18 the dust attracting electrode 36 is grounded. Alternatively the voltage Vi of the dust attracting electrode 36 is made to have an opposite polarity to the voltage V0 of the dust repelling electrode 30. If so, stronger attracting force can be obtained (para. 75). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of KR’448 to include wherein the suction means comprises a motor-fan assembly and a pre-motor filter arranged upstream of the motor-fan assembly for preventing the particulate contaminants from reaching the motor-fan assembly because US’258 teaches it is a known configuration of a suction device in a cleaning process and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over KR’448 in view of US’208 as applied to claim 16 above and further in view of Wu et al. US 2012/0247512 (US’512).

Regarding claims 17-18, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 16. 

The modified system of KR’448 does not teach wherein the housing comprises one or more doors, with regard to claim 17 and a controller for controlling opening and closing of the one or more doors, with regard to claim 18. 

US’512 teaches a container rinsing system has a nozzle adapted to be positioned proximate an opening of the container and adapted to direct a supply of air in any orientation to the container. A vacuum member is positioned around the air nozzle and adapted to vacuum foreign particles away from the container. A system comprises an air source and a manifold having a manifold inlet, an ionization unit, and a plurality of manifold outlets along with a plurality of air nozzles. Each nozzle has a nozzle inlet, a nozzle outlet, and a nozzle passageway extending between the nozzle inlet and the nozzle outlet (abstract). US’512 further teaches the air cleaning system 1020 is essentially enclosed by housing 1022 providing an enclosure to maintain substantial equilibrium of air flow within the system 1020. Two openings, one of which is shown in FIG. 16A, are disposed at either longitudinal end of the enclosure 1022, which are required to permit the passage of the bottles 1040. As shown in FIG. 16B, the enclosure 1022 can be provided with two plexiglass doors 1340A and 1340B. The plexiglass doors 1340A and 1340B can be provided with handles 1342A and 1342B for easy access to the inside area of the enclosure 1022 for maintaining the system (para. 66). The vacuum system 1100, which continually evacuates the air within the housing 1022, evacuates any floating ionized dust or other particles that have been removed from the bottles 1040. Consequently, tiny particles that have been displaced from the bottle surfaces that remain entrained in the air within housing 1022 are evacuated from the bottle environment and are no longer available to re-adhere to the surface again in the event they become de-ionized. Additionally, the vacuum can be applied such that a negative pressure is maintained across the system. This helps prevent dirty air from being blown into the environment surrounding the system and prevents the dirty air from 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of KR’448 to include wherein the housing comprises one or more doors, with regard to claim 17 and a controller for controlling opening and closing of the one or more doors, with regard to claim 18 because US’512 teaches providing a door to a cleaning system that includes cleaning with an air flow and a vacuum to maintain substantial equilibrium of air flow within the system and prevent the dirty air from contaminating the surrounding environment and equipment and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C) and the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, see MPEP2144.04 III.

Regarding claims 20-21, the modified system of KR’448 teaches the system for processing an object with particle contaminants of claim 16. 

The modified system of KR’448 does not teach at least one sensor, the at least one sensor comprises a temperature sensor, a pressure sensor, a particulate concentration sensor arranged in the chamber, with regard to claim 20 and a controller operably connected with the at least one sensor, the controller is arranged to control fluid dispensed from the one or more nozzles based on conditions sensed by the at least one sensor, with regard to claim 21.

US’512 teaches a container rinsing system and method, and more specifically to air rinsing of containers such as beverage bottles without the use of water or other elements that come into direct contact with the containers (para. 2). US’512 further teaches the unit can be provided with automatic shut-off switches. The switches can be arranged with sensors for detecting whether air is being supplied to the system from the nozzles or whether the vacuum members are providing suction (para. 53). The rinsing system 1010 is also equipped with sensors at key locations for ensuring cleaning performance. Upon detection of an error in the system, for example, low air pressure, improper filtration, or a non-functioning ionizer, the system can be configured to give a warning signal to the operator and can be configured to shut down operation. In any of the above embodiments, if any of the sensors connected to the vacuum members or the nozzles senses a lack of suction or a lack of air pressure respectively, the system is automatically shut down via an automatic shut-off switch (para. 74). Therefore, US’512 teaches that a sensors, such as pressure sensors, can be used to determine the suction power of a vacuum in a cleaning system and used to automatically shut down the cleaning  process if an issue is detected.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of KR’448 to include at least one sensor, the at least one sensor comprises a temperature sensor, a pressure sensor, a particulate concentration sensor arranged in the chamber, with regard to claim 20 and a controller operably connected with the at least one sensor, the controller is arranged to control fluid dispensed from the one or more nozzles based on conditions sensed by the at least one sensor, with regard to claim 21 because US’512 teaches that a sensors, such as pressure sensors, can be used to determine the suction power of a vacuum in a cleaning system and used to automatically shut down the cleaning  process if an issue is detected and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).


Response to Arguments


Applicant’s amendments to independent claim 1 to incorporate additional features of the base plate has changed the scope of claim 1. Therefore, a new ground(s) of rejection of claim 1 is made under 103 as obvious in view of KR’448 and US’208 which includes both the rejection of claim 1 as stated in the final office action mailed 11-18-22 and additional discussion regarding the teachings of US’208 with regard to the newly added subject matter.

Response to Arguments



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ERIN F BERGNER/Examiner, Art Unit 1713